UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  07May 2015 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ 7th May 2015 CRH plc CRH plc advises that Mr. John W. Kennedy and Mr. Dan O'Connor retired from the Board at the conclusion of the Annual General Meeting on Thursday, 7th May 2015. Remuneration Arrangements on Ceasing to Hold Office Following their retirement, both Mr. Kennedy and Mr. O'Connor will receive their outstanding non-executive Director fees for the period to 7th May 2015. Enquiries: Contact Neil Colgan Company Secretary Ph: + SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date:07 May 2015 By:/s/Maeve Carton M. Carton Finance Director
